DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed February 28, 2022, with respect to Claims 10-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 10-20 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed February 28, 2022, with respect to Claims 10-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 10-20 has been withdrawn. 

Applicant’s arguments, see pages 8-12, filed February 28, 2022, with respect to Claims 1-11 and 18-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-11 and 18-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a horizontal pipe handling system and method that includes inter alia:
a base with a centrally-located storage location/cradle for a tubular and horizontal, 
first and second pipe handlers positioned on either side of the base via a support leg,
the first pipe handler having a first feeder arm rotationally attached to the first support leg at a first axis, and the second pipe handler having a first ramp arm rotationally attached to the second support leg at a second axis,
the first feeder arm extending from the first axis,  past the centrally-located storage location/cradle, and to the opposite side  so as to be positioned below a tubular located on the opposite, second side, 
wherein a tubular located on the second side is maintained in a horizontal position outside of the centrally-located storage location/cradle by the first ramp arm of the second pipe handler and is moved to the centrally-located storage location/cradle by rotating the first feeder arm of the first pipe handler upward to allow the tubular to roll into the centrally-located storage location/cradle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652